Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 1 of 63 PageID: 60




            IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW JERSEY

    K.K-M., individually and as            )
    Kinship Legal Guardian of the          )
    minor children A.W. and R.M.,          )
                                           ) Case No. 1:19-cv-15808
                      Plaintiffs,          )
                                           )
    v.                                     )
                                           )
    GLOUCESTER CITY BOARD                  ) Judge
    OF EDUCATION d/b/a/                    )
    GLOUCESTER CITY PUBLIC                 ) Magistrate
    SCHOOLS,                               )
                                           )
                      Defendant.           )

                              AMENDED COMPLAINT

         NOW COME Plaintiffs K.K-M.1, individually and as Kinship Legal

Guardian of the minor children A.W. and R.M.2 (“Plaintiffs”), by and through

counsel, and for their Amended Complaint against Defendant Gloucester City

Board of Education d/b/a Gloucester City Public Schools (“GCPS”) hereby state as

follows:




1
 Plaintiff K.K-M is so identified pursuant to Fed.R.Civ.P. 5.2 and to protect the
minor Plaintiffs, for which she is the Kinship Legal Guardian.
2
    Plaintiffs A.W. and R.M. are so identified pursuant to Fed.R.Civ.P. 5.2(a)(3).

Amended Complaint
Page 1 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 2 of 63 PageID: 61




Introduction

       This action is an appeal of the Final Decision entered by Administrative Law

Judge Jeffrey N. Rabin (“ALJ Rabin”) on June 25, 2019 in the consolidated special

education administrative matters captioned K.K-M. o/b/o A.W. v. Gloucester City

Board of Education, OAL Dkt. No. EDS 8360-18, K.K-M. o/b/o R.M. v.

Gloucester City Board of Education, OAL Dkt. No. EDS 8361-18, K.K-M. o/b/o

A.W. v. Gloucester City Board of Education, OAL Dkt. No. EDS 9245-18, and

K.K-M. o/b/o R.M. v. Gloucester City Board of Education, OAL Dkt. No. EDS

9247-18 (“DP Case #2”) pursuant to 20 U.S.C. §1415(i)(2)(A); N.J.A.C. §6A:14-

2.7(v).

       The appeal is timely filed as it is within the ninety (90) day limitation. See

20 U.S.C. §1415(i)(2)(B); N.J.A.C. §6A:14-2.7(v)(1).

Parties

       1.      A.W. is a child with a disability, primary diagnosis of Other Health

Impairment – Diabetes. A.W. has other learning disabilities, making her eligible

for special education and related services under the Individuals with Disabilities

Education Act, 20 U.S.C. §§1400 et seq. (“IDEA”) and protection under Section

504 of the Rehabilitation Act, 29 U.S.C. §794 (“§504”); the Americans with

Disabilities Act, 42 U.S.C. §12101 et. seq. (“ADA”); New Jersey’s Special




Amended Complaint
Page 2 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 3 of 63 PageID: 62




Education Law, N.J.S.A. 18A:46-1 et seq.; and the New Jersey Law Against

Discrimination, N.J.S.A. §10:5-1 et. seq. (“NJLAD”).

       2.      R.M. is a child with a disability, primary diagnosis of Other Health

Impairment – other medical condition. R.M. has other learning disabilities,

making her eligible for special education and related services under IDEA and

protection under §504; the ADA; New Jersey’s Special Education Law; and the

NJLAD.

       3.      K.K-M. is A.W.’s and R.M.’s Kinship Legal Guardian (“KLG”) and

resides with the children at 115 Bradley Court, Laurel Springs, Camden County,

New Jersey.

       4.      Defendant Gloucester City Board of Education d/b/a Gloucester City

Public Schools (“GCPS”) is a Local Educational Agency (“LEA”) as that term is

defined by 20 USC §1401(19) and 34 CFR §300.28 and a public agency of the

State of New Jersey with its principal place of business located at 520 Cumberland

Street, Gloucester City, Camden County, New Jersey 08030. GCPS is a public

school system in the State of New Jersey and an arm of the New Jersey

Department of Education and, upon information and belief, receives federal

funding. As such, it is responsible for ensuring compliance with all mandates

arising under the numerous federal statutes for providing special education to the

school age students residing within its district.


Amended Complaint
Page 3 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 4 of 63 PageID: 63




Jurisdiction and Venue

       5.      The Court has subject matter jurisdiction over this action pursuant to

federal question jurisdiction 28 U.S.C. §1331, premised upon IDEA, 20 U.S.C.

§1415(i)(3)(A).

       6.      Plaintiffs have exhausted their administrative remedies pursuant to 20

U.S.C. §1415(l) because ALJ Rabin’s 6/25/19 Decision in the DP Case #2 is a final

decision pursuant to 20 U.S.C. §1415(i)(1)(A).

       7.      The Court has personal jurisdiction over the Defendant because it is a

resident of the State of New Jersey.

       8.      Venue is proper pursuant to 28 U.S.C. §1391 as all the events giving

rise to the claims herein occurred in this District.

Factual Background

       9.      On May 16, 2017, Judgments were entered in the cases captioned

Kinship Matter of A.W., Superior Court of New Jersey, Chancery Division –

Family Part, Camden County, Docket No. FL-04-164-17 and Kinship Matter of

R.M., Superior Court of New Jersey, Chancery Division – Family Part, Camden

County, Docket No. FL-04-165-17 granting K.K-M. Kinship Legal Guardianship

(“KLG”) over A.W. and R.M.

       10.     KLG status grants K.K-M. the authority to make education decisions

and act on behalf of A.W. and R.M.


Amended Complaint
Page 4 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 5 of 63 PageID: 64




       11.     In November 2017, K.K-M. on behalf of A.W. and R.M. filed

separate Requests for Due Process Hearings3 invoking the ‘Stay Put’ rule under

IDEA.

       12.     The ‘Stay Put’ rule a/k/a “pendent placement” is a provision of IDEA

that reads in pertinent part: “during the pendency of any proceedings conducted

pursuant to this section, unless the State or local educational agency and the

parents otherwise agree, the child shall remain in the then-current educational

placement of the child.” 20 U.S.C. §1415(j) (emphasis added.)

       13.     The Stay Put rule operates like “an automatic preliminary

injunction.’" M.R. v. Ridley School Dist., 744 F. 3d 112, 117 (3rd Cir. 2014) cert.

denied, No. 13-1547, 2015 WL 2340858 (S.Ct. May 18, 2015), citing Drinker by

Drinker v. Colonial School Dist., 78 F. 3d 859, 864 (3rd Cir. 1996).

       14.     The rule reflects Congress's conclusion that a child with a disability is

best served by maintaining her educational status quo until the disagreement over

her IEP is resolved. M.R., 744 F. 3d at 117 (emphasis added.)




3
  These separate Due Process Hearings, captioned K.K-M. o/b/o A.W. v. Gloucester
City Board of Education, OAL Dkt. No. EDS 18462-17, K.K-M. o/b/o R.M. v.
Gloucester City Board of Education, OAL Dkt. No. 18461-17 (“DP Case #1”), are
still pending before ALJ Lisa James-Beavers awaiting a Final Decision as the
hearings have closed and closing briefs submitted on December 19, 2018.

Amended Complaint
Page 5 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 6 of 63 PageID: 65




       15.     To determine what is the current educational placement, the 3 rd Circuit

has looked to the Individualized Education Program (“IEP”) actually functioning

when stay put is invoked. M.R., 744 F. 3d at 118.

       16.     A.W. has an IEP dated March 29, 2017, issued by GCPS.

       17.     R.M. has an IEP dated May 15, 2017, issued by GCPS.

       18.     When ‘Stay Put’ was invoked in the November 2017 administrative

complaints, A.W.’s 3/29/17 IEP and R.M.’s 5/15/17 IEP were the IEPs actually

functioning.

       19.     No new IEPs for A.W. or R.M. have been agreed to since the filing of

the November 2017 complaints.

       20.     A.W.’s 3/29/17 IEP and R.M.’s 5/15/17 IEP are their respective

“pendent placements” or ‘Stay Put’ IEPs under IDEA.

       21.     After ascertaining a student's current educational placement, the

parents are entitled to an Order maintaining that placement without satisfaction of

the usual prerequisites to injunctive relief. M.R., 744 F. 3d at 118.

       22.     The 3rd Circuit held that ‘Stay Put’ applies through all proceedings,

appellate reviews, and remands (should such occur) until complete resolution of

the claims, even if parents do not ultimately prevail on the merits. M.R. 744 F.3d

at 112.




Amended Complaint
Page 6 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 7 of 63 PageID: 66




       23.     Until completion of all the pending special education proceedings,

including any appeals and remands therefrom, Defendant GCPS must maintain

A.W.’s 3/29/17 IEP and R.M.’s 5/15/17 IEP.

       24.     Under ‘Stay Put’, it is irrelevant which school district is the LEA

because the Third Circuit has held that placement cannot be changed if it is “likely

to affect in some significant way the child's learning experience.” DeLeon v.

Susquehanna Community School Dist., 747 F. 2d 149, 153 (3rd Cir. 1984)

(emphasis added.)

       25.     Even if GCPS is not the LEA, they still have the legal obligation to

maintain and implement the ‘Stay Put’ IEPs of A.W. and R.M. If another school

district is the LEA for A.W. and R.M., GCPS may seek reimbursement for the

costs of implementing their ‘Stay Put’ IEPs from the other school district. See 20

U.S.C. §§1413(a) and (e). But GCPS may not change A.W.’s or R.M.’s

educational placement in the interim.

       26.     On November 18, 2017, Plaintiffs, by and through counsel, issued a

request for documents to GCPS pursuant to IDEA, 20 U.S.C. §1415(b)(1), 34

C.F.R. §§300.501(a) and 300.613; the Family Educational Rights and Privacy Act,

20 U.S.C. §§1232g and 1232h, 34 C.F.R. §99.1 et seq. (“FERPA”); and New

Jersey law, N.J.A.C. §§6A:32 and 6A:14-2.9 (hereinafter “Document Request”).

       27.     GCPS did not comply with the Document Request.


Amended Complaint
Page 7 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 8 of 63 PageID: 67




       28.     In DP Cases #1, ALJ Beavers ordered GCPS to fund several

Independent Educational Evaluations (“IEEs”) for A.W. and R.M.

       29.     While the IEEs were being conducted, GCPS attempted to interfere

with them by conducting its own evaluations of A.W. and R.M.

       30.     GCPS attempted to schedule and then held “reevaluation meetings”

without the consent of and over objections by K.K-M.

       31.     As a result, GCPS interfered with the IEEs conducted for A.W. and

R.M. with the intent of skewing the results of the IEEs and/or causing emotional

stress on A.W. and R.M. and thereby K.K-M. so that Plaintiffs would give up on

DP Case #1.

Procedural History

       32.     On May 14, 2018, Plaintiffs filed Due Process Complaints against

GCPS for the failure to comply with the Document Request in violation of IDEA.

       33.     These disputes did not resolve during the 30-day resolution period and

were transmitted to the New Jersey Office of Administrative Law on June 13, 2018

as captioned K.K-M. o/b/o A.W. v. Gloucester City Board of Education, OAL Dkt.

No. EDS 8360-18 and K.K-M. o/b/o R.M. v. Gloucester City Board of Education,

OAL Dkt. No. EDS 8361-18.




Amended Complaint
Page 8 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 9 of 63 PageID: 68




       34.     On May 29, 2018, Plaintiffs filed Due Process Complaints against

GCPS for interfering with the IEEs and violating IDEA by trying to have

competing evaluations.

       35.     These disputes did not resolve during the 30-day resolution period and

were transmitted to the New Jersey Office of Administrative Law on June 28, 2018

as captioned K.K-M. o/b/o A.W. v. Gloucester City Board of Education, OAL Dkt.

No. EDS 9245-18 and K.K-M. o/b/o R.M. v. Gloucester City Board of Education,

OAL Dkt. No. EDS 9247-18.

       36.     The four cases were consolidated before ALJ Rabin and the parties

filed respective motions for summary disposition, which were all fully briefed by

October 2, 2018.

       37.     ALJ Rabin repeatedly adjourned the consolidated cases for numerous

months, each time claiming that he would issue his decision on the motions for

summary disposition.

       38.     On June 25, 2019 – 266 days after the motions for summary

disposition were fully briefed, ALJ Rabin issued his Final Decision Granting

Respondent’s Motion for Summary Decision and Denying Petitioner’s [sic] Cross-

Motion for Summary Disposition. (A true and correct copy of the 6/25/19 Final

Decision is attached hereto as Exhibit A.)




Amended Complaint
Page 9 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 10 of 63 PageID: 69




Statutory Framework

A. Guaranteed Legal Rights / FAPE

       39.     IDEA guarantees that every child with a disability receives a Free

Appropriate Public Education (“FAPE”) from his/her public school if that school

receives federal funding. 20 U.S.C. §1412(a)(1)(A); 34 C.F.R. §300.101(a).

       40.     The U.S. Supreme Court has defined FAPE as: “If [progressing

smoothly through the regular curriculum] is not a reasonable prospect for a child,

his IEP need not aim for grade-level advancement. But his educational program

must be appropriately ambitious in light of his circumstances, just as advancement

from grade to grade is appropriately ambitious for most children in the regular

classroom. The goals may differ, but every child should have the chance to meet

challenging objectives. . . . [T]his standard is markedly more demanding than the

‘merely more than de minimis’ test.” Endrew F. v. Douglas County School Dist.,

137 S.Ct. 988, 1000, 197 L. Ed. 2d 335 (2017) (emphasis added.)

       41.     IDEA guarantees parents and their child with a disability numerous

legal rights identified as “Procedural Safeguards”. See 20 U.S.C. §1415; 34 C.F.R.

§§300.500-520.

       42.     The U.S. Supreme Court has held that it is not only the child with the

disability that has legal rights under IDEA, but the parents are also entitled to




Amended Complaint
Page 10 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 11 of 63 PageID: 70




assert legal rights on their own behalf under IDEA. Winkelman v. Parma City

School Dist., 550 U.S. 516, 127 S.Ct. 1994, 1996 (2007).

       43.     §504 states that no “qualified individual with a disability” may be

discriminated against as a result of his or her disability. 29 U.S.C. §794(a); 34

C.F.R. §104.4 (the statute uses the term “disability” whereas the regulations use

the term “qualified handicapped person”).

       44.     The ADA extended the same protections given to other classes of

people (race, creed, gender, age) to “individuals with disabilities” to ensure non-

discrimination. 42 U.S.C. § 12132; 28 C.F.R. §35.101.

       45.     Failure to provide FAPE to a child with a disability is discrimination

and, therefore, a violation of §504 and the ADA. See, e.g., Ridgewood Bd. of

Educ. v. NE for ME, 172 F. 3d 238 (3rd Cir. 1999); Mark H. v. Department of

Educ., State of Hawaii, 620 F.3d 1090 (9th Cir. 2010); Mark H. v. Lemahieu, 513 F.

3d 922, 934 (9th Cir. 2008) (“Congress has clearly expressed its intent that

remedies be available under Title V of the Rehabilitation Act for acts that also

violate the IDEA.”)

B. Documents

       46.     IDEA requires that a parent be given “[a]n opportunity for the parents

of a child with a disability to examine all records relating to such child.” 20 U.S.C.

§1415(b)(1); 34 C.F.R. §300.501(a) (“The parents of a child with a disability must


Amended Complaint
Page 11 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 12 of 63 PageID: 71




be afforded, in accordance with the procedures of §§ 300.613 through 300.621, an

opportunity to inspect and review all education records with respect to - (1) The

identification, evaluation, and educational placement of the child; and (2) The

provision of FAPE to the child”); see N.J.A.C. §6A:14-2.9(b).

       47.     IDEA regulations provide in pertinent part: “Each participating

agency must permit parents to inspect and review any education records relating to

their children that are collected, maintained, or used by the agency under this part.

The agency must comply with a request without unnecessary delay and before any

[IEP meeting], or any [Due Process hearing], or resolution session . . . and in no

case more than 45 days after the request has been made.” 34 C.F.R. §300.613(a)

(emphasis added.)

       48.     The IDEA regulations further provide: “The right to inspect and

review education records under this section includes - The right to a response from

the participating agency to reasonable requests for explanations and interpretations

of the records; the right to request that the agency provide copies of the records

containing the information if failure to provide those copies would effectively

prevent the parent from exercising the right to inspect and review the records; and

the right to have a representative of the parent inspect and review the records.” 34

C.F.R. §300.613(b).




Amended Complaint
Page 12 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 13 of 63 PageID: 72




       49.     A school district “must provide parents on request a list of the types

and locations of education records collected, maintained, or used by the agency.”

34 C.F.R. §300.616.

       50.     The New Jersey Department of Education “must have in effect the

policies and procedures, including sanctions that the State uses, to ensure that its

policies and procedures [of these regulations] are followed and that the

requirements of the Act and the regulations in this part are met.” 34 C.F.R.

§300.626.

       51.     Further, New Jersey Administrative Code provides the following: “All

student records shall be maintained according to N.J.A.C. 6A:32.” N.J.A.C.

§6A:14-2.9(a).

       52.     “Student records shall contain only such information as is relevant to

the education of the student and is objectively based on the personal observations

or knowledge of the certified school personnel who originate(s) the record.”

N.J.A.C. §6A:32-7.1(c).

       53.     “The parent or adult student shall have access to his or her own

records and have access to or be specifically informed about only that portion of

another student's record that contains information about his or her child or himself

or herself.” N.J.A.C. §6A:32-7.1(f).




Amended Complaint
Page 13 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 14 of 63 PageID: 73




       54.     “School districts may store all documents either electronically or in

paper format.” N.J.A.C. §6A:32-7.4(b) (clearly contemplating electronic storage of

information, including without limitation emails); see also, Owasso Indep. Sch.

Dist. v. Falvo, 122 S.Ct. 934 (2002), emphasizing the point that information may

be stored in a “permanent secure database,” which would include emails.

       55.     Failure of a school district to secure or backup emails is in violation of

New Jersey code. “When records are stored electronically, proper security and

backup procedures shall be administered.” N.J.A.C. §6A:32-7.4(b)(1).

       56.     The parents of a child with a disability are mandatory members of the

IEP Team. 20 U.S.C. §1414(d)(1)(B)(i); 34 C.F.R. §300.321(a)(1). Indeed, “the

concerns of the parents for enhancing the education of their child” is critical in

developing the child’s IEP. 20 U.S.C. §1414(d)(3)(A)(ii); 34 C.F.R.

§300.324(a)(1)(ii); see also Honig v. Doe, 484 U.S. 305 (1988); Schaffer v. Weast,

546 U.S. 49, 53, 126 S.Ct. 528, 163 L.Ed.2d 387 (2005) (Parents play "a

significant role" in the development of each child's IEP.)

       57.     Therefore, parents’ access to these records is vital to their opportunity

to participate in the decision-making process regarding the provision of FAPE to

the child.




Amended Complaint
Page 14 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 15 of 63 PageID: 74




C. Evaluations

       58.     In order to provide appropriate special education and related services

to a child, evaluations must be done properly and in accordance with IDEA. 20

U.S.C. §§1414(a) – (c).

       59.     A school district or LEA has a legal obligation to identify children

that have a disability that interferes with their education. 20 U.S.C.

§1412(a)(3)(A); 34 C.F.R. §300.111(a)(1); 34 C.F.R. §303.302(b).

       60.     IDEA requires that “reevaluation of each child with a disability is

conducted . . . if the local educational agency determines that the educational or

related services needs, including improved academic achievement and functional

performance, of the child warrant a reevaluation; or if the child’s parents or teacher

requests a reevaluation.” 20 U.S.C. §1414(a)(2).

       61.     Reevaluation must occur at least every three (3) years, but not more

than once a year, unless the parents and school agree that reevaluation is not

necessary. 20 U.S.C. §1414(a)(2)(B) (emphasis added.)

       62.     IDEA sets forth very explicit procedures for conducting evaluations.

See 20 U.S.C. §1414(b); see also N.J.A.C. §6A:14-3.4.

       63.     A reevaluation involves “a variety of assessment tools and strategies

to gather relevant functional, developmental, and academic information, including

information provided by the parent (to determine if there is a disability and what


Amended Complaint
Page 15 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 16 of 63 PageID: 75




will be necessary in an IEP); shall not use any single measure or assessment as the

sole criterion for determining (disability or the education program); and use

technically sound instruments that may assess the relative contribution of cognitive

and behavioral factors, in addition to physical or developmental factors.” 20 U.S.C.

§1414(b)(2).

       64.     A Child Study Team’s (“CST”) opinions do not constitute an

“evaluation” under IDEA.

       65.     Since GCPS had not reevaluated A.W. and R.M. for nearly four (4)

years in violation of IDEA, GCPS waived its right to conduct its own

reevaluations. This was confirmed when ALJ Beavers ordered the IEEs.

       66.     GCPS’ attempt to circumvent ALJ Beavers’ ruling and conduct its

own evaluations showed its intent to skew the results of the IEEs and/or retaliate

against Plaintiffs for enforcing the IEEs.

D. 45-Day Rule

       67.     One of IDEA’s procedural safeguards guaranteed to children with

disabilities and their parents is “[a]n opportunity for any party to present a

complaint with respect to any matter relating to the identification, evaluation, or

educational placement of the child, or the provision of a free appropriate public

education to such child.” 20 U.S.C. §1415(b)(6) (“due process complaint”);

N.J.A.C. §6A:14-2.7.


Amended Complaint
Page 16 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 17 of 63 PageID: 76




       68.     Counting from the date a special education due process complaint is

filed a Local Educational Agency (“LEA”) has fifteen (15) days within which to

schedule either a resolution session or mediation or the parties can waive both. 20

U.S.C. §1415(f)(1)(B)(i)(I); 34 C.F.R. §300.510(a)(1).

       69.     “Day” within the meaning of IDEA is a calendar day and does not

exclude weekends or holidays. 34 C.F.R. §300.11(a).

       70.     From the date of filing the due process complaint, the parties have

thirty (30) days within which to settle or otherwise resolve the dispute (the

“resolution period”). 20 U.S.C. §1415(f)(1)(B)(ii); 34 C.F.R. §300.510(a)(1);

N.J.A.C. §§6A:14-2.6(d)(3) and 2.7(h).

       71.     The “resolution period” totals 30 days and if the case is not resolved,

it proceeds to hearing. 20 U.S.C. §1415(f)(1)(B)(ii) (“If the local educational

agency has not resolved the complaint to the satisfaction of the parents within 30

days of the receipt of the complaint, the due process hearing may occur, and all of

the applicable timelines for a due process hearing under this subchapter shall

commence”); 34 C.F.R. §300.510(b)(1).

       72.     If the due process complaint is not resolved within 30 days, NJDOE

transmits the case to OAL. N.J.A.C. §6A:14-2.7(h)(4).

       73.     Thereafter, a final decision must be rendered in the due process case

within 45 days after the end of the 30-day resolution period. 34 C.F.R.


Amended Complaint
Page 17 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 18 of 63 PageID: 77




§300.515(a) (“The public agency must ensure that not later than 45 days after the

expiration of the 30 day period . . . A final decision is reached in the hearing;”

emphasis added.) This is commonly referred to as the “45 Day Rule”. See also

N.J.A.C. §6A:14-2.7(j).

       74.     There is no statutory or regulatory authority permitting a hearing

officer to sua sponte grant an extension of time or adjournment beyond the 45 Day

Rule. See 34 C.F.R. §300.515(c).

E. Violations of IDEA / Legal Standards

       75.     “Any party aggrieved by the findings and decision made . . . under

this subsection, shall have the right to bring a civil action with respect to the

complaint presented pursuant to this section, which action may be brought in any

State court of competent jurisdiction or in a district court of the United States,

without regard to the amount in controversy.” 20 U.S.C. §1415(i)(2)(A).

       76.     This Court “shall “receive the records of the administrative

proceedings; shall hear additional evidence at the request of a party; and basing its

decision on the preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” 20 U.S.C. §1415(i)(2)(C).

       77.     A court reviewing an ALJ’s decision to determine if there is a

substantive violation on FAPE must apply the “appropriately ambitious in light of

his circumstances” standard. See, supra, Endrew F.


Amended Complaint
Page 18 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 19 of 63 PageID: 78




       78.     Violations of the IDEA Procedural Safeguards rise to the level of a

denial of FAPE if the violations: “(1) impeded the child's right to a FAPE; (2)

significantly impeded the parents' opportunity to participate in the decision-making

process regarding the provision of FAPE to the child; or (3) caused a deprivation

of educational benefits." 20 U.S.C. §1415(f)(3)(E)(ii); N.J.A.C. § 6A:14-2.7;. see

also G.N. ex rel. J.N. v. Bd. of Educ., 309 Fed.Appx. 542, 545-546 (3rd Cir. 2009).

       79.     In cases arising under the IDEA, there is a "modified de novo"

standard of review "giv[ing] `due weight' and deference to the findings in the

administrative proceedings." P.P. ex rel. Michael P. v. W. Chester Area Sch. Dist.,

585 F.3d 727, 734 (3rd Cir. 2009).

       80.     Factual findings from the administrative proceedings are to be

considered prima facie correct and if a reviewing court does not adhere to those

findings, it must "explain why.” DK v. Abington School Dist., 696 F. 3d 233, 243

(3rd Cir. 2012) citing P.P., supra.

       81.     Conclusions of law are subject to plenary review. D.S. v. Bayonne

Bd. of Educ., 602 F.3d 553, 564 (3rd Cir. 2010).

F. Attorney’s Fees and Costs

       82.     IDEA provides that “[i]n any action or proceeding brought under this

section, the court, in its discretion, may award reasonable attorneys’ fees as part of




Amended Complaint
Page 19 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 20 of 63 PageID: 79




the costs . . . to a prevailing party who is the parent of a child with a disability.” 20

U.S.C. §1415(i)(3)(B)(i)(I).

       83.     "In order to be a 'prevailing party,' a party must be 'successful' in the

sense that it has been awarded some relief by a court." P.N. v. Clementon Bd. of

Educ., 442 F.3d 848, 852 (3rd Cir. 2006) quoting Buckhannon Bd. & Care Home,

Inc. v. W.Va. Dep't of Health & Human Res., 532 U.S. 598, 603 (2001); see also

Hensley v. Eckerhart, 461 U.S. 424, 433 and 435 (1983) (“Where a plaintiff has

obtained excellent results, [her] attorney should recover a fully compensatory

fee.”). The relief awarded must constitute a "change in the legal relationship of the

parties" that is "judicially sanctioned." Buckhannon, 532 U.S. at 605; P.N., 442

F.3d at 853.

       84.     Similarly, reimbursement of attorneys’ fees and costs is available

under §504 and the ADA, as well. 29 U.S.C. §794a(b) [§504]; 42 U.S.C. §12133

[ADA].

                                  COUNT ONE
               (Appeal – Legal Error on Obligation to Provide FAPE)

       85.     Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       86.     ALJ Rabin erred by holding that GCPS “was no longer responsible for

providing A.W. and R.M. with FAPE.” (Exhibit A, p. 7.)



Amended Complaint
Page 20 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 21 of 63 PageID: 80




        87.    Conclusions of law in special education are subject to de novo review.

Blunt v. Lower Merion School Dist., 767 F. 3d 247, 265 (3rd Cir. 2014).

        88.    Since the present disputes arose from DP Case #1 and the violation of

Procedural Safeguards, GCPS still had the obligation to provide FAPE to

Plaintiffs.

        89.    Plenary review of this error of law will reveal that GCPS was still

obligated to provide FAPE during the school years at issue and because of ‘stay

put’.

        90.    Which school district is responsible to provide FAPE is irrelevant

under IDEA’s requirement that parents have access to their child’s education

records.

        91.    Further, if GCPS did not have the obligation to provide FAPE, it was

an additional violation of IDEA for GCPS to have a reevaluation meeting and

attempt to conduct reevaluations of A.W. and R.M. and interfere with the IEEs.

        WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

in their favor and against Defendants as follows:

        A.     Find that ALJ Rabin erred in his legal conclusions that GCPS did not

               owe A.W. and R.M. a FAPE;




Amended Complaint
Page 21 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 22 of 63 PageID: 81




       B.      Finding that, regardless of who has obligation to provide FAPE,

               GCPS violated IDEA by failing to provide K.K-M. with proper access

               to the education records of A.W. and R.M.;

       C.      Finding that, regardless of who has obligation to provide FAPE,

               GCPS violated IDEA’s procedural safeguards by interfering with

               ALJ-ordered IEEs by having a reevaluation meeting and attempting to

               conduct its own evaluations;

       D.      Reversing ALJ Rabin’s 6/25/19 Decision and finding by a

               preponderance of the evidence that GCPS violated IDEA’s procedural

               safeguards, specifically requirements for providing Plaintiffs with

               access to documents, not to interfere with ALJ-ordered IEEs, and not

               to attempt to conduct reevaluations in violation of IDEA;

       E.      Finding that GCPS’ violation of these procedural safeguards impeded

               A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

               M.’s opportunity to participate in the decision-making process

               regarding the provision of FAPE to A.W. and R.M.; and/or caused a

               deprivation of educational benefits to A.W. and R.M.;

       F.      Granting such relief as this Court deems appropriate;

       G.      Granting Plaintiffs an award of attorney’s fees and costs; and

       H.      Such other and further relief as this Court deems equitable and just.


Amended Complaint
Page 22 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 23 of 63 PageID: 82




                                  COUNT TWO
                        (Appeal – Legal Error on ‘Stay Put’)

       92.     Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       93.     ALJ Rabin erred by finding that Plaintiffs “failed to show that ‘stay-

put’ was applicable to the within set of circumstances.” (Exhibit A, p. 7.)

       94.     Conclusions of law in special education are subject to de novo review.

Blunt v. Lower Merion School Dist., 767 F. 3d 247, 265 (3rd Cir. 2014).

       95.     U.S. Circuit Judge Patty Shwartz of the Third Circuit granted a

temporary injunction on October 11, 2018 prohibiting GCPS “from disenrolling

R.M. and A.W. from its school” and referring the motion “to allow a full panel of

this Court the opportunity to review and consider” full briefing on the issue.

       96.     On May 16, 2019, counsel for GCPS filed a letter via the ECF/CM

system with this Court in the case captioned K.K-M., et al. v. New Jersey

Department of Education, et al., U.S.D.C. D.N.J. Civil No. 1:17-cv-11579, stating

“it continues to be the District’s intention to permit [A.W. and R.M.] to remain

enrolled through the conclusion of the 2019-2020 school year.”

       97.     This letter was never withdrawn, corrected, or modified, except by a

verbal statement by counsel before U.S. District Judge Robert B. Kugler on July 1,

2019, and is therefore an admission against interest. FRE 804(b)(3).


Amended Complaint
Page 23 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 24 of 63 PageID: 83




       98.     It is undisputed that both the 3rd Circuit required and GCPS conceded

that A.W. and R.M. would remain at GCPS through the 2018-19 school year and

therefore were in ‘Stay Put” from November 2017 through June 2019.

       WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

in their favor and against Defendants as follows:

       A.      Find that ALJ Rabin erred in his legal conclusions that ‘Stay Put’ did

               not apply;

       B.      Finding that ‘Stay Put’ did indeed apply to keep A.W. and R.M.

               enrolled at GCPS and that GCPS had the obligation to provide a

               FAPE to the children because of ‘Stay Put’;

       C.      Reversing ALJ Rabin’s 6/25/19 Decision and finding by a

               preponderance of the evidence that GCPS violated IDEA’s procedural

               safeguards, specifically requirements for providing Plaintiffs with

               access to documents, not to interfere with ALJ-ordered IEEs, and not

               to attempt to conduct reevaluations in violation of IDEA;

       D.      Finding that GCPS’ violation of these procedural safeguards impeded

               A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

               M.’s opportunity to participate in the decision-making process

               regarding the provision of FAPE to A.W. and R.M.; and/or caused a

               deprivation of educational benefits to A.W. and R.M.;


Amended Complaint
Page 24 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 25 of 63 PageID: 84




       E.      Granting such relief as this Court deems appropriate;

       F.      Granting Plaintiffs an award of attorney’s fees and costs; and

       G.      Such other and further relief as this Court deems equitable and just.

                                   COUNT THREE
                    (Appeal – Legal Error on Summary Disposition)

       99.     Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       100. A reviewing court exercises “plenary review over summary judgment

and [applies] the same standard that the lower court should have applied.” Farrell

v. Planters Lifesavers Co., 206 F. 3d 271, 278 (3rd Cir. 2000); see also Lauren W.

Ex Rel. Jean W. v. DeFlaminis, 480 F. 3d 259, 265-266 (3rd Cir. 2007) (in review

of summary judgments in IDEA cases.)

       101. A court should grant summary judgment "if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law." See

Fed.R.Civ.P. 56(c); N.J.A.C. §1 :1-12.5(b); Lauren W., supra.

       102. In making this determination, a court must view “the facts in the light

most favorable to the non-moving part[y] and draw all reasonable factual

inferences in [that party's] favor." Lauren W., 480 F. 3d at 266.



Amended Complaint
Page 25 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 26 of 63 PageID: 85




         103. ALJ Rabin stated “Both parties have filed motions for summary

disposition in this matter, and therefore both parties are in agreement that there are

no genuine issues of fact which would require a full due process hearing.” (Exhibit

A, p. 5.)

         104. Parties filing their own separate motions for summary disposition is

not the proper standard to use in determining whether there is a genuine dispute of

material fact. The motion judge must make his/her own independent evaluation of

such determination. See, e.g., Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

540 (1995) ("determination whether there exists a 'genuine issue' of material fact

that precludes summary judgment requires the motion judge to consider whether

the competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving party"); Lauren W.,

supra.

         105. ALJ Rabin did not view the facts in the light most favorable to

Plaintiffs nor drew all inferences in their favor. Instead, ALJ Rabin simply

adopted the ruling by ALJ Beavers (see Exhibit A, p. 7) and never addressed the

issues in the case, namely, violations of the procedural safeguards of IDEA for

failure to provide access to documents and interfering with IEEs.




Amended Complaint
Page 26 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 27 of 63 PageID: 86




       WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

in their favor and against Defendants as follows:

       A.      Find that ALJ Rabin erred in his application and analysis of the

               summary disposition standard;

       B.      Find that ALJ Rabin erred by entering summary judgment in favor of

               GCPS and against Plaintiffs by viewing the facts in the light most

               favorable to the moving party, GCPS, and failing to draw all

               inferences in Plaintiffs’ favor;

       C.      Finding that ALJ Rabin erred by never addressing the substantive

               issues in the case;

       D.      Reversing ALJ Rabin’s 6/25/19 Decision and finding by a

               preponderance of the evidence that GCPS violated IDEA’s procedural

               safeguards, specifically requirements for providing Plaintiffs with

               access to documents, not to interfere with ALJ-ordered IEEs, and not

               to attempt to conduct reevaluations in violation of IDEA;

       E.      Finding that GCPS’ violation of these procedural safeguards impeded

               A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

               M.’s opportunity to participate in the decision-making process

               regarding the provision of FAPE to A.W. and R.M.; and/or caused a

               deprivation of educational benefits to A.W. and R.M.;


Amended Complaint
Page 27 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 28 of 63 PageID: 87




       F.      Granting such relief as this Court deems appropriate;

       G.      Granting Plaintiffs an award of attorney’s fees and costs; and

       H.      Such other and further relief as this Court deems equitable and just.

                                  COUNT FOUR
                    (Failure to Provide A.W. and R.M. a FAPE)

       106. Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       107. Plaintiffs further incorporate the administrative record by reference

herein and such additional evidence as is necessary as per IDEA.

       108. GCPS denied A.W. and R.M. a FAPE as follows:

               a.    Seriously depriving K.K-M. of her parental participation rights

                     by not providing all records relating to A.W. and R.M.;

               b.    Impeding A.W.’s and R.M.’s rights to a FAPE;

               c.    Causing a deprivation of educational benefits to A.W. and

                     R.M.;

               d.    Failing to provide all documents as requested by Petitioners

                     pursuant to IDEA, FERPA, and New Jersey law;

               e.    Failure to comply with IDEA and New Jersey law on document

                     requests pursuant to IDEA, FERPA, and New Jersey law;

               f.    Systemically failing to adhere to NJDOE policies and

                     procedures for compliance with IDEA and New Jersey law;

Amended Complaint
Page 28 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 29 of 63 PageID: 88




               g.   Holding an “Identification Evaluation Plan meeting” when

                    there is no basis for such in IDEA or the New Jersey special

                    education regulations;

               h.   Holding an IEP meeting without K.K-M. present;

               i.   Seriously depriving K.K-M. of her parental participation rights

                    by holding an improper meeting despite K.K-M.’s protests over

                    such;

               j.   Intentionally violating and attempting to circumvent ALJ

                    Beavers’ 4/17/18 Order;

               k.   Attempting to conduct its own evaluations within the same year

                    as the IEEs in violation of IDEA;

               l.   Attempting to conduct its own evaluations within the same year

                    as the IEEs with the intent of skewing the results of the IEEs

                    and/or harass A.W. and R.M. during the evaluation process; and

               m.   Failure to comply with IDEA and New Jersey law on

                    reevaluations.

       109. GCPS’ violations of IDEA procedural safeguards impeded A.W.’s

and R.M.’s rights to a FAPE; significantly impeded the K.K-M.’s opportunity to

participate in the decision-making process regarding the provision of FAPE to

A.W. and R.M.; and caused a deprivation of educational benefits to A.W. and R.M.


Amended Complaint
Page 29 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 30 of 63 PageID: 89




       WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

in their favor and against Defendants as follows:

       A.      Vacating and/or reversing ALJ Rabin’s 6/25/19 Decision and finding

               by a preponderance of the evidence that GCPS violated IDEA’s

               procedural safeguards, specifically requirements for providing

               Plaintiffs with access to documents, not to interfere with ALJ-ordered

               IEEs, and not to attempt to conduct reevaluations in violation of

               IDEA;

       B.      Finding that GCPS’ violation of these procedural safeguards impeded

               A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

               M.’s opportunity to participate in the decision-making process

               regarding the provision of FAPE to A.W. and R.M.; and/or caused a

               deprivation of educational benefits to A.W. and R.M.;

       C.      Granting such relief as this Court deems appropriate;

       D.      Granting Plaintiffs an award of attorney’s fees and costs; and

       E.      Such other and further relief as this Court deems equitable and just.

                                    COUNT FIVE
                                  (Violation of §504)

       110. Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.



Amended Complaint
Page 30 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 31 of 63 PageID: 90




       111. A.W. and R.M. each have a “disability” as defined in §504 which are

medical and mental impairments which substantially limit one or more of their

major life activities, including but not limited to learning and communicating. 29

U.S.C. §705(20)(B).

       112. A.W. and R.M. are each an “individual with a disability” within the

meaning of §504 because their diagnoses substantially limit his ability to learn,

communicate, and be educated. 29 U.S.C. §705(20)(A); 34 C.F.R. §104.3(j).

       113. A.W. and R.M. are entitled to the protections against discrimination as

provided by §504 and shall not, by reason of their disabilities, be excluded from

participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity. 29 U.S.C.

§794(a); 34 C.F.R. §§104.4, 104.31 and 104.33.

       114. Upon information and belief during all relevant time periods herein,

GCPS received federal funds to operate as a public facility providing education to

the residents within its jurisdiction.

       115. GCPS knew of A.W. and R.M.’s disabilities because of their IEPs and

supporting documentation provided by Plaintiffs, which requires a determination

of eligibility of a child with a disability.

       116. By its actions and/or inactions in denying equal access to educational

services, including but not limited to a denial of FAPE to A.W. and R.M., and by


Amended Complaint
Page 31 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 32 of 63 PageID: 91




subjecting A.W. and R.M. to a hostile and dangerous educational environment,

GCPS violated A.W. and R.M.’s rights under §504 and the regulations

promulgated thereunder.

       117. GCPS violated A.W. and R.M.’s §504 rights as follows:

               a.   Failure to provide A.W. and R.M. with a FAPE;

               b.   Failure to follow IDEA law and its regulations on access to

                    documents and reevaluations;

               c.   Failure to follow OSERS guidance on access to documents and

                    reevaluations;

               d.   Intentional and willful refusal to provide K.K-M. with access to

                    the education records of A.W. and R.M.;

               e.   Intentional and willful interference with the IEEs for A.W. and

                    R.M.;

               f.   Failure to provide equal opportunities in education for A.W.

                    and R.M. compared to his neuro-typical peers;

               g.   Discriminating against A.W. and R.M. because of their

                    disabilities; and

               h.   Any other violations that may be disclosed by careful review of

                    the administrative record and supplemental discovery.




Amended Complaint
Page 32 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 33 of 63 PageID: 92




       118. Plaintiffs reserve their rights to assert any other violations of §504 that

resulted in discrimination by GCPS against A.W. and R.M.

       119. Retaliation by a school district when a parent or child with a disability

tries to enforce their rights under §504 is a violation of §504. 29 C.F.R. §33.13; 34

C.F.R. §100.7(e); 34 C.F.R. §104.61.

       120. K.K-M. began asserting the special education legal rights on behalf of

A.W. and R.M. prior to May 2017 and requesting various services from GCPS.

       121. GCPS’ actions, including without limitation refusing K.K-M.’s access

to education records and interfering with the IEEs and reevaluation process,

occurred after K.K-M. filed the Due Process cases on behalf of A.W. and R.M., in

November 2017.

       122. GCPS did not begin legal action to remove A.W. and R.M. from its

school district until December 2017, one month after Plaintiffs’ filed their requests

for due process hearings.

       123. GCPS sought to remove A.W. and R.M. from its school district as a

cost-saving measure with reckless disregard to the children’s special education and

other legal rights.

       124. GCPS’ actions, including without limitation refusing K.K-M.’s access

to education records and interfering with the IEEs and reevaluation process, were




Amended Complaint
Page 33 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 34 of 63 PageID: 93




in retaliation for K.K-M.’s assertion of the legal rights of A.W. and R.M., children

with disabilities.

       125. GCPS also demoted K.K-M. in her job, moved her desk station into

the hallway where no other security employees were located, false accused her of

breaking protocol, and ultimately made her job environment so hostile that she had

to take medical leave to address the stress brought on by GCPS’ retaliation.

       126. By retaliating against Plaintiffs for asserting their legal rights for

special education, GCPS violated §504 and the regulations promulgated thereunder

with malice and reckless abandon.

       127. As a direct and proximate result of such discrimination and retaliation

in violation of §504, Plaintiffs have been severely harmed.

       WHEREFORE, Plaintiffs demand that this honorable Court enter Judgment

against Defendants GCPS and NJDOE as follows:

       A.      Compensatory damages in an amount in excess of $400,000.00;

       B.      The relief requested in the Due Process cases;

       C.      A mandate that GCPS implement policies to prevent and prohibit

               discrimination based on disability;

       D.      That Plaintiffs are prevailing parties on the issues herein and therefore

               are entitled to reimbursement for all expenses incurred by Plaintiffs

               herein, including but not limited to attorney’s fees and costs; and


Amended Complaint
Page 34 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 35 of 63 PageID: 94




       E.      Such other and further relief as this Court deems equitable and just.

                                     COUNT SIX
                                (Violation of the ADA)

       128. Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       129. The Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

§12101 et seq. (“ADA”) prohibits discrimination of children with disabilities in

school and ensures that their civil rights are not violated.

       130. Denial of FAPE to a child with a disability is discrimination and a

violation of the ADA. 28 C.F.R. §35.130.

       131. The ADA also prohibits retaliation, coercion or threats against people

who file complaints under the ADA. 42 U.S.C. §12203; 28 C.F.R. §35.134.

       132. A.W. and R.M. each have a “disability” that substantially limit one or

more of their major life activities, including but not limited to learning and

communicating, as set forth in the ADA. 42 U.S.C. §12102(1); 28 C.F.R. §35.104.

       133. A.W. and R.M. are each a “qualified individual with a disability”

within the meaning of the ADA. 42 U.S.C. §§12132 and 12182; 28 C.F.R.

§§35.130 and 35.149.

       134. A.W. and R.M. are entitled to the protections against discrimination as

provided by the ADA and shall not, by reason of their disabilities, be denied public

accommodations or excluded from participation in or be denied the benefits of the

Amended Complaint
Page 35 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 36 of 63 PageID: 95




services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity. 42 U.S.C. §§12132, 12181 and 12182; 28 C.F.R. §§35.130 and

35.149.

       135. GCPS, like all educational facilities receiving federal funds, is a

public accommodation. 42 U.S.C. §12181(7)(j).

       136. GCPS failed in its responsibilities under the ADA and the regulations

promulgated thereunder to provide its services, programs and activities in a full

and equal manner to A.W. and R.M., disabled children, as described hereinabove,

including failure to ensure that educational services are provided on an equal basis

to a child with a disability and free of hostility towards A.W.’s and R.M.’s

disabilities.

       137. GCPS further failed in its responsibilities under the ADA to provide

its services, programs and activities in a full and equal manner to A.W. and R.M.,

disabled children, as described hereinabove, by subjecting them to a hostile and

dangerous educational environment.

       138. By denying A.W. and R.M. a FAPE as described above, GCPS has

violated the ADA.

       139. GCPS further violated A.W.’s and R.M.’s legal rights under the ADA

as follows:

                a.   Failure to provide A.W. and R.M. with a FAPE;


Amended Complaint
Page 36 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 37 of 63 PageID: 96




               b.   Failure to follow IDEA law and its regulations on access to

                    documents and reevaluations;

               c.   Failure to follow OSERS guidance on access to documents and

                    reevaluations;

               d.   Failure to adequately train its staff and providers regarding

                    access to documents and reevaluations;

               e.   Intentional and willful refusal to provide K.K-M. with access to

                    the education records of A.W. and R.M.;

               f.   Intentional and willful interference with the IEEs for A.W. and

                    R.M.;

               g.   Failure to provide equal opportunities in education for A.W.

                    and R.M. compared to their neuro-typical peers;

               h.   Discriminating against A.W. and R.M. because of their

                    disabilities; and

               i.   Any other violations that may be disclosed by careful review of

                    the administrative record and supplemental discovery.

       140. Plaintiffs reserve their rights to assert any other violations of the ADA

that resulted in discrimination by GCPS against A.W. and R.M.




Amended Complaint
Page 37 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 38 of 63 PageID: 97




       141. By retaliating against Plaintiffs, A.W. and R.M. violated Plaintiffs’

legal rights under the ADA and the regulations promulgated thereunder with

malice and/or reckless indifference.

       142. As a direct and proximate result of GCPS’s failures to comply with

the ADA and the regulations promulgated thereunder, Plaintiffs have suffered

serious damages including special and general damages according to proof.

       WHEREFORE, Plaintiffs demand that this honorable Court enter Judgment

against Defendants GCPS and NJDOE as follows:

       A.      Compensatory damages in an amount in excess of $800,000.00;

       B.      The relief requested in the Due Process cases;

       C.      A mandate that GCPS implement policies to prevent and prohibit

               discrimination based on disability;

       D.      Finding that the actions of GCPS were willful, intentional and/or with

               reckless disregard to the rights of A.W. and R.M.;

       E.      Punitive damages in an amount in excess of $1,500,000.00;

       F.      Finding that Plaintiffs are prevailing parties on the issues herein and

               therefore are entitled to reimbursement for all expenses incurred by

               Plaintiffs herein, including but not limited to attorney’s fees and costs;

               and

       G.      Such other and further relief as this Court deems equitable and just.


Amended Complaint
Page 38 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 39 of 63 PageID: 98




                               COUNT SEVEN
                     (Appeal – Other Errors by ALJ Rabin)

       143. Plaintiffs repeat and reallege the preceding allegations of this

Complaint and incorporate them herein by reference as if set forth in full.

       144. ALJ Rabin found “these are issues that are still available for

adjudication in the underlying due process matter which remains open at OAL

before Judge Beavers.” (Exhibit A, p. 6.)

       145. ALJ Rabin stated “these four cases4 filed by petitioner were

duplicative of the underlying due process petition still before Judge Beavers.”

(Exhibit A, p. 7.)

       146. By “underlying due process matter” ALJ Rabin is referring to DP

Case #1 (see fn. 3 supra), which is before ALJ James-Beavers.

       147. DP Case #1 was filed on November 11, 2017 and then re-filed, after

the NJDOE wrongfully dismissed it5, on November 19, 2017.

       148. The due process cases that were before ALJ Rabin and subject of this

suit were filed on May 14 and May 29, 2018 and later consolidated.



4
 The reference to “four cases” is deceptive because the NJDOE requires a separate
case filing for each child, A.W. and R.M., rather than one petition for both.
Therefore, the reference should more properly be two cases for two children.
5
 This issue is part of a separate case captioned K.K-M., et al. v. New Jersey
Department of Education, et al., U.S.D.C. D.N.J. Civil No. 1:17-cv-11579-RBK-
KMW.

Amended Complaint
Page 39 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 40 of 63 PageID: 99




       149. The issues that arose in the cases before ALJ Rabin arose much later

in DP Case #1.

       150. Under New Jersey special education due process law, “After a petition

requesting a due process hearing is submitted to the Office of Special Education

Programs, it may only be amended with the consent of the other party, or if an

administrative law judge allows the party to amend the petition.” N.J.A.C.

§6A:14-2.7(i).

       151. The petition(s) in DP Case #1 could not be amended to include the

issues in the cases before ALJ Rabin because the case was too far along. See

N.J.A.C. §6A:14-2.7(i)(2).

       152. Thus, ALJ Rabin’s finding on this issue is clear error.

       153. ALJ Rabin found, “the relief sought by petitioner is for the Board to

produce certain records requested by petitioner. This does not fall under one of the

enumerated topics for requesting a due process hearing.” (Exhibit A, p. 6.)

       154. IDEA provides eight (8) procedural safeguards to ensure compliance

by school districts with federal law in order to receive federal funds for special

education. See 20 U.S.C. §§1415(b)(1) – (8) (“The procedures required by this

section shall include the following. . . .”; emphasis added.)

       155. The very first of these procedural safeguards is “An opportunity for

the parents of a child with a disability to examine all records relating to such child


Amended Complaint
Page 40 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 41 of 63 PageID: 100




 and to participate in meetings with respect to the identification, evaluation, and

 educational placement of the child, and the provision of a free appropriate public

 education to such child, and to obtain an independent educational evaluation of the

 child.” 20 U.S.C. §1415(b)(1) (emphasis added.)

        156. Violations of IDEAs procedural safeguards are actionable and may be

 brought as the basis of a request for a due process hearing. See 20 U.S.C.

 §1415(f)(3)(E)(ii) (“In matters alleging a procedural violation”); N.J.A.C. § 6A:14-

 2.7(k) (“In matters, alleging a procedural violation”); see also G.N., supra.

        157. It is clear that Plaintiffs are entitled to bring a due process case for

 failure of Defendant to provide full access to the records of A.W. and R.M. as a

 violation of an IDEA procedural safeguard.

        158. Thus, ALJ Rabin’s finding on this issue is clear error.

        159. ALJ Rabin accepted Defendant’s argument that Plaintiffs should have

 brought this claim as a violation of the Family Education Rights and Privacy Act

 (FERPA). (Exhibit A, p. 6.)

        160. ALJ Rabin further stated that “Petitioner has acknowledged that this is

 the proper course of action, and apparently sought relief from the FPCO. It is clear

 that petitioner is unhappy with the long delays she is experiencing from FPCO . . .

 and therefore has chosen to file duplicative petitions with OAL, despite these




 Amended Complaint
 Page 41 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 42 of 63 PageID: 101




 issues being addressed in petitioner’s [sic] underlying due process petition.”

 (Exhibit A, pp. 6-7.)

        161. Plaintiffs are required to exhaust all administrative remedies for

 violations of IDEA. See 20 U.S.C. §1415(l); Fry v. Napoleon Community Schools,

 137 S. Ct. 743, 752-758 (2017) (“What matters is the crux — or, in legal-speak,

 the gravamen — of the plaintiff's complaint, setting aside any attempts at artful

 pleading” is about education of the child with a disability); Batchelor v. Rose Tree

 Media School Dist., 759 F.3d 266 (3rd Cir. 2014).

        162. Plaintiffs need not comply with the IDEA's exhaustion requirements if

 "exhaustion would be futile or inadequate," if "the issue presented is purely a legal

 question," or if "the administrative agency cannot grant relief." AD v. Haddon

 Heights Bd. of Educ., 90 F. Supp. 3d 326, 342 (D.N.J. 2015) citing Komninos, 13

 F. 3d at 778; see also W.B. v. Matula, 67 F.3d 484, 493 (3rd Cir. 1995).

        163. Pursuit of remedies through FPCO was futile and inadequate because

 the delays in enforcement resulted in Plaintiffs not having access to the education

 records of A.W. and R.M. and could not, therefore, be addressed in DP Case #1.

        164. Plaintiffs still do not have complete access to the records held by

 GCPS of A.W. and R.M.




 Amended Complaint
 Page 42 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 43 of 63 PageID: 102




        165. Further, the claims in the cases before ALJ Rabin are distinct

 violations of IDEA’s procedural safeguards from the issues presented in DP Case

 #1.

        166.     Thus, ALJ Rabin’s finding on this issue is clear error.

        167. ALJ Rabin further found, “The determinative factor in the within

 matter is that on August 28, 2018, it was determined in the related residency

 appeal, K.K.M. [sic] o/b/o R.M. and A.W. v. Gloucester City Board of Education,

 Dkt. No. EDU 2505-18, that petitioner was not domiciled in the Gloucester City

 School District, and had not been since May 16, 2017, when petitioner obtained

 Kinship Legal Guardianship over A.W. and R.M. As the claims in the within

 matter post-dated May 16, 2017, petitioner’s claims cannot be sustained.” (Exhibit

 A, p. 7.)

        168. The August 28, 2018 decision referenced by ALJ Rabin is currently

 on appeal with the New Jersey Appellate Division, K.K-M., et al. v. Gloucester

 City Board of Education, Case No. A0011589-18, which has not yet been fully

 briefed and no final decision has been issued by the court.

        169. The decision on residency is irrelevant because A.W. and R.M.

 attended GCPS by ‘Stay Put’ through the 2018-19 school year as a result of a

 temporary injunctive order by the Third Circuit and by agreement of GCPS, so that




 Amended Complaint
 Page 43 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 44 of 63 PageID: 103




 GCPS had the obligation to provide FAPE to A.W. and R.M. or, at a minimum,

 comply with the procedural safeguards through June 2019.

        170. A.W. and R.M. did not attend any school other than GCPS during the

 relevant timeframe of this case.

        171. The issues herein fell within the timeframe of 2018-2019.

        172. GCPS scheduled and held “reevaluation planning meetings” for A.W.

 and R.M. in May 2018, thereby admitting it had the obligation to provide A.W. and

 R.M. a FAPE for the 2018-19 school year. See FRE 803(6) and 804(b)(3).

        173. Thus, ALJ Rabin’s finding on this issue is clear error.

        WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

 in their favor and against Defendants as follows:

        A.      Finding that ALJ Rabin committed numerous clear errors of fact and

                errors in conclusions of law in his 6/25/19 Decision as set forth above;

        B.      Vacating and/or reversing ALJ Rabin’s 6/25/19 Decision and finding

                by a preponderance of the evidence that GCPS violated IDEA’s

                procedural safeguards, specifically requirements for providing

                Plaintiffs with access to documents, not to interfere with ALJ-ordered

                IEEs, and not to attempt to conduct reevaluations in violation of

                IDEA;




 Amended Complaint
 Page 44 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 45 of 63 PageID: 104




        C.      Finding that GCPS’ violation of these procedural safeguards impeded

                A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

                M.’s opportunity to participate in the decision-making process

                regarding the provision of FAPE to A.W. and R.M.; and/or caused a

                deprivation of educational benefits to A.W. and R.M.;

        D.      Granting such relief as this Court deems appropriate;

        E.      Granting Plaintiffs an award of attorney’s fees and costs; and

        F.      Such other and further relief as this Court deems equitable and just.

                                   COUNT EIGHT
                               (Violation of the NJLAD)

        174. Plaintiffs repeat and reallege the preceding allegations of this

 Complaint and incorporate them herein by reference as if set forth in full.

        175. The New Jersey Law Against Discrimination, N.J.S.A. §10:5-1 et seq.

 (“NJLAD”) prohibits discrimination of children with disabilities in school and

 ensures that their civil rights are not violated.

        176. A.W. and R.M. each have a “disability” as a result of his several

 diagnoses as defined in the New Jersey Law Against Discrimination (“NJLAD”),

 N.J.S.A. §10:5-5(q).

        177. GCPS, like all educational facilities under the supervision of the

 NJDOE and receiving federal funds, is “a place of public accommodation.”

 N.J.S.A. §10:5-5(l).

 Amended Complaint
 Page 45 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 46 of 63 PageID: 105




        178. A.W. and R.M. are entitled to the prohibitions against unlawful

 discrimination as provided by the NJLAD and shall not, by reason of their

 respective disabilities, be denied public accommodations or excluded from

 participation in or be denied the benefits of the services, programs, or activities of

 GCPS or be subjected to discrimination by any such entity. N.J.S.A. §10:5-12.

        179. In addition, under NJLAD, public schools and its employees are

 barred from discriminating on the basis of a person’s disability.

        180. GCPS failed in its responsibilities under the NJLAD to provide its

 services, programs and activities in a full and equal manner to A.W. and R.M.,

 disabled children, as described hereinabove, including failure to ensure that

 educational services are provided on an equal basis to children with disabilities and

 free of hostility towards A.W.’s and R.M.’s disabilities.

        181. GCPS further failed in its responsibilities under the NJLAD to provide

 its services, programs and activities in a full and equal manner to A.W. and R.M.,

 disabled children, as described hereinabove, by subjecting them to a hostile and

 dangerous educational environment.

        182. GCPS further violated A.W.’s and R.M.’s legal rights under the

 NJLAD as follows:

                a.   Failure to adequately train its staff and providers regarding

                     access to documents and reevaluations;


 Amended Complaint
 Page 46 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 47 of 63 PageID: 106




                b.   Intentional and willful refusal to provide K.K-M. with access to

                     the education records of A.W. and R.M.;

                c.   Intentional and willful interference with the IEEs for A.W. and

                     R.M.;

                d.   Failure to provide equal opportunities in education for A.W.

                     and R.M. compared to their neuro-typical peers;

                e.   Discriminating against A.W. and R.M. because of their

                     disabilities; and

                f.   Any other violations that may be disclosed by careful review of

                     the administrative record and supplemental discovery.

        183. Plaintiffs reserve their rights to assert any other violations of NJLAD

 that resulted in discrimination by GCPS against A.W. and R.M.

        184. By retaliating against Plaintiffs, GCPS violated Plaintiffs’ legal rights

 under the NJLAD with malice and reckless abandon.

        185. As a direct and proximate result of GCPS’s failure to comply with the

 NJLAD, Plaintiffs have suffered serious damages including special and general

 damages according to proof.

        WHEREFORE, Plaintiffs demand that this honorable Court enter Judgment

 against Defendants GCPS and NJDOE as follows:

        A.      Compensatory damages in an amount in excess of $400,000.00;


 Amended Complaint
 Page 47 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 48 of 63 PageID: 107




        B.      The relief requested in the Due Process case, including without

                limitation reimbursement for the private placement of A.W. and R.M.

                at CLS, compensatory education, and reimbursement for costs of Dr.

                Kay’s IEE;

        C.      A mandate that GCPS implement policies to prevent and prohibit

                discrimination based on disability in compliance with the NJLAD;

        D.      Punitive damages, to the extent allowed under the NJLAD, in an

                amount to be determined by this Court;

        E.      That Plaintiffs are prevailing parties on the issues herein and therefore

                are entitled to reimbursement for all expenses incurred by Plaintiffs

                herein, including but not limited to attorney’s fees and costs; and

        F.      Such other and further relief as this Court deems equitable and just.

                                     COUNT NINE
                      (Violation of IDEA Procedural Safeguards)

        186. Plaintiffs repeat and reallege the preceding allegations of this

 Complaint and incorporate them herein by reference as if set forth in full.

        187. GCPS did not provide K.K-M. with complete access to the education

 records of A.W. and R.M.

        188. GCPS selectively picked which documents K.K-M. would have

 access to.



 Amended Complaint
 Page 48 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 49 of 63 PageID: 108




        189. GCPS refused K.K-M. access to nearly 20,000 pages of emails

 regarding A.W. and R.M., among other documents.

        190. By refusing K.K-M. complete access to the education records of A.W.

 and R.M., GCPS violated IDEA’s procedural safeguards.

        191. ALJ James-Beavers ordered that GCPS fund several IEEs for A.W.

 and R.M.

        192. Subsequent to the Order for IEEs, GCPS initiated its own process for

 reevaluations of A.W. and R.M.

        193. GCPS held a meeting to begin the reevaluation process for A.W. and

 R.M. and advised K.K-M. of the meeting.

        194. K.K-M. advised GCPS that there is no legal basis for a “reevaluation

 planning meeting” and that beginning such reevaluation process would interfere

 with the IEEs for A.W. and R.M.

        195. K.K-M. also advised GCPS that the law states that only one set of

 evaluations can be performed per child in a year and demanded that GCPS cease

 and desist its own reevaluation process.

        196. GCPS ignored K.K-M.’s demand to cease the reevaluation process.

        197. GCPS conducted the reevaluation planning meeting and began the

 process of reevaluations for A.W. and R.M. over the objections of K.K-M.




 Amended Complaint
 Page 49 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 50 of 63 PageID: 109




        198. Upon information and belief, GCPS’ actions were intended to skew

 the results of the IEEs of A.W. and R.M. and to harass Plaintiffs in retaliation for

 the success in obtaining an award for the IEEs and for enforcing their special

 education legal rights.

        199. By interfering with the IEE process and trying to conduct its own

 illegal reevaluations of A.W. and R.M., GCPS violated IDEA’s procedural

 safeguards.

        200. GCPS’ violation of procedural safeguards impeded A.W.’s and

 R.M.’s rights to a FAPE; significantly impeded the K.K-M.’s opportunity to

 participate in the decision-making process regarding the provision of FAPE to

 A.W. and R.M.; and/or caused a deprivation of educational benefits to A.W. and

 R.M.

        WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

 in their favor and against Defendants as follows:

        A.      Finding that GCPS violated IDEA’s procedural safeguards by failing

                to provide K.K-M. with proper access to the education records of

                A.W. and R.M.;

        B.      Finding that GCPS violated IDEA’s procedural safeguards by

                interfering with ALJ-ordered IEEs and conducting its own

                reevaluation meeting and attempting to conduct its own evaluations;


 Amended Complaint
 Page 50 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 51 of 63 PageID: 110




        C.      Reversing ALJ Rabin’s 6/25/19 Decision and finding by a

                preponderance of the evidence that GCPS violated IDEA’s procedural

                safeguards, specifically requirements for providing Plaintiffs with

                access to documents, not to interfere with ALJ-ordered IEEs, and not

                to attempt to conduct reevaluations in violation of IDEA;

        D.      Finding that GCPS’ violation of these procedural safeguards impeded

                A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-

                M.’s opportunity to participate in the decision-making process

                regarding the provision of FAPE to A.W. and R.M.; and/or caused a

                deprivation of educational benefits to A.W. and R.M.;

        E.      Granting such relief as this Court deems appropriate;

        F.      Granting Plaintiffs an award of attorney’s fees and costs; and

        G.      Such other and further relief as this Court deems equitable and just.

                                    COUNT TEN
                        (Appeal - Violation of the 45-Day Rule)

        201. Plaintiffs repeat and reallege the preceding allegations of this

 Complaint and incorporate them herein by reference as if set forth in full.

        202. The petitions for due process in these two consolidated matters were

 filed on May 14, 2018 and May 29, 2018 respectively.

        203. The 30-day resolution period on each terminated on June 13, 2018 and

 June 28, 2018 respectively.

 Amended Complaint
 Page 51 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 52 of 63 PageID: 111




        204. NJDOE OSEP transmitted the files to the OAL on June 13, 2018 and

 June 28, 2018 respectively.

        205. ALJ Rabin consolidated the cases sua sponte without any motion or

 consent by the parties.

        206. Absent any valid adjournments requested by a party, a hearing and

 final decision should have been issued on each case on July 30, 2018 and August

 14, 2018 respectively.

        207. The parties filed competing motions for summary disposition before

 ALJ Rabin, which were fully briefed on October 2, 2018.

        208. Assuming that the motions for summary disposition constitute valid

 adjournments under the law, a final decision should have been issued no later than

 November 16, 2018.

        209. ALJ Rabin adjourned the cases sua sponte numerous times, each time

 stating that he would have the decision prior to the next “hearing date”.

        210. ALJ Rabin issued his Final Decision on the consolidated matters on

 June 25, 2019, which is 221 days after November 16, 2018.

        211. This is clearly a violation of the 45-Day Rule and procedural

 safeguards of IDEA.

        212. As a result of this violation, Plaintiffs have suffered incredible harm

 including not receiving the remedies requested in a timely fashion, not receiving


 Amended Complaint
 Page 52 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 53 of 63 PageID: 112




 the decision in a timely fashion, costing the Plaintiffs substantial amounts in legal

 fees and time in A.W.’s and R.M.’s young lives and education, and interfering with

 their ability to appeal the issues in the case sooner.

        213. The OAL’s and ALJ Rabin’s violations of the 45-Day Rule impeded

 A.W.’s and R.M.’s rights to a FAPE; significantly impeded the K.K-M.’s

 opportunity to participate in the decision-making process regarding the provision

 of FAPE to A.W. and R.M.; and/or caused a deprivation of educational benefits to

 A.W. and R.M.

        WHEREFORE, Plaintiffs, demand that this honorable Court enter an Order

 in their favor and against Defendants as follows:

        A.      Finding that ALJ Rabin violated the 45-Day Rule under IDEA;

        B.      Finding that by allowing the filing motions for summary disposition,

                ALJ Rabin improperly granted adjournments of the hearing and Final

                Decision without legal basis to do so, causing noncompliance with the

                45-Day Rule under IDEA;

        C.      Finding that the OAL’s and ALJ Rabin’s adjournments sua sponte

                without requests or consent of the parties and without legal basis to do

                so were violations of the 45-Day Rule under IDEA;

        D.      Finding that the OAL’s and ALJ Rabin’s violations of the 45-Day

                Rule under IDEA was a violation of IDEA’s procedural safeguards;


 Amended Complaint
 Page 53 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 54 of 63 PageID: 113




        E.      Finding that the OAL’s and ALJ Rabin’s violations impeded A.W.’s

                and R.M.’s rights to a FAPE; significantly impeded the K.K-M.’s

                opportunity to participate in the decision-making process regarding

                the provision of FAPE to A.W. and R.M.; caused a deprivation of

                educational benefits to A.W. and R.M.; and/or caused Plaintiffs harm;

        F.      Vacating ALJ Rabin’s 6/25/19 Decision;

        G.      Granting such relief as this Court deems appropriate;

        H.      Granting Plaintiffs an award of attorney’s fees and costs; and

        I.      Such other and further relief as this Court deems equitable and just.



  Dated: July 26, 2019                  Respectfully submitted,

                                        By: /s/ Robert C. Thurston
                                        Robert C. Thurston, Esq.
                                        Thurston Law Offices LLC
                                        Robert C. Thurston, Esq.
                                        100 Springdale Road A3
                                        PMB 287
                                        Cherry Hill, NJ 08003
                                        Telephone: (856) 335-5291
                                        Email: rthurston@schoolkidslawyer.com

                                        Attorney for Plaintiffs




 Amended Complaint
 Page 54 of 54
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 55 of 63 PageID: 114




                                                                                EXHIBIT A

                                   State of New Jersey
                                OFFICE OF ADMINISTRATIVE LAW


                                                                 FINAL DECISION GRANTING
                                                                 RESPONDENT’S MOTION FOR
                                                                 SUMMARY DECISION AND
                                                                 DENYING PETITIONER’S CROSS-
                                                                 MOTION FOR SUMMARY
                                                                 DISPOSITION

                                                                 (CONSOLIDATED)


 K.K.1 ON BEHALF OF MINOR CHILD A.W.,                            OAL DKT. NO. EDS 8360-18
        Petitioner,                                              AGENCY DKT. NO. 2018-28026
                v.
 GLOUCESTER CITY BOARD OF EDUCATION,
        Respondent.




 K.K. ON BEHALF OF MINOR CHILD R.M.,                             OAL DKT. NO. EDS 8361-18
        Petitioner,                                              AGENCY DKT. NO. 2018-28027
                v.
 GLOUCESTER CITY BOARD OF EDUCATION,
        Respondent.




 1
  Respondent-counsel refers to petitioner as “K.K.M” but these matters were transmitted to OAL with
 petitioner listed as “K.K.” These four docketed matters are hereby consolidated.


                                  New Jersey is an Equal Opportunity Employer
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 56 of 63 PageID: 115
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


 K.K. ON BEHALF OF MINOR CHILD R.M.,                OAL DKT. NO. EDS 9245-18
       Petitioner,                                  AGENCY DKT. NO. 2018-28147
              v.
 GLOUCESTER CITY BOARD OF EDUCATION,
       Respondent.




 K.K. ON BEHALF OF MINOR CHILD A.W.,                OAL DKT. NO. EDS 9247-18
       Petitioner,                                  AGENCY DKT. NO. 2018-28146
              v.
 GLOUCESTER CITY BOARD OF EDUCATION,
       Respondent.




       Robert C. Thurston, Esq. (Thurston Law Offices, LLC), for petitioner


       Victoria S. Beck, Esq. (Parker McCay, P.A.), for respondent


 Record Closed: June 7, 2019                        Decided: June 25, 2019


 BEFORE JEFFREY N. RABIN, ALJ:


                              STATEMENT OF THE CASE


       Petitioner, K.K., on behalf of minor child, A.A., has appealed the findings by
 respondent, Gloucester City Board of Education (Board), with petitioner claiming that the
 Board had denied students A.W. and R.M. a free appropriate public education (FAPE)
 and failed to produce student records. Petitioner seeks compensatory education for A.W.
 and R.M.




                                             2
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 57 of 63 PageID: 116
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


                                       PROCEDURAL HISTORY


         On November 19, 2017, petitioner filed two due process petitions on behalf of A.W.
 and R.M.2


         On June 13, 2018, petitioner filed petitions docketed as EDS 8360-18 and EDS
 8361-18, which were transmitted to the Office of Administrative Law (“OAL”) and filed on
 June 13, 2018, as contested cases. N.J.S.A. 52:14B-1 to -15; N.J.S.A. 52:14F-1 to -13.


         On June 29, 2018, petitioner filed petitions docketed as EDS 9245-18 and EDS
 9247-18, which were transmitted to the Office of Administrative Law (“OAL”) and filed on
 June 29, 2018, as contested cases. Ibid.


         On September 5, 2018, respondent filed a Notice of Motion for Summary Decision
 for EDS 8360-18, EDS 8361-18, EDS 9245-18 and EDS 9247-18, with accompanying
 briefs. On September 24, 2018, petitioner submitted a responsive brief to respondent’s
 motions, and filed a Notice of Cross-motion for Summary Disposition. Respondent filed a
 reply brief on October 2, 2018.3


         Oral argument on the motions for summary decision was held on October 30,
 2018. Telephone hearings were held on January 17, February 11 and April 3, 2019, and
 the record remained open for the submission of additional documentation. No additional
 documentation was received, and the record closed on May 30, 2019.


                      FACTUAL DISCUSSION AND FINDINGS OF FACT


         Based upon the parties’ briefs and oral arguments, and for the purpose of deciding
 the motion to dismiss, I FIND the following:



 2
   Both of these petitions, docket numbers EDS 18462-17 and EDS 18461-17, remain pending before the
 Honorable Judge Lisa James-Beavers, ALJ.
 3
   Petitioner briefs refer to “petitioner’s motion for Summary Disposition” and respondent’s “cross-motion for
 Summary Decision.” The first motion was filed by respondent, and therefore petitioner’s motion for
 Summary Decision has been considered the cross-motion in this matter.


                                                      3
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 58 of 63 PageID: 117
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


               1. A.W. and R.M. lived with their birth mother, B.W., and were domiciled in
                  her home town of Gloucester City, NJ, and were registered in the
                  Gloucester City School District for the 2013-14 school year. The children
                  were subsequently entered into the foster care system, and continued
                  attending school in Gloucester City.


               2. Petitioner, K.K., obtained Kinship Legal Guardianship over A.W. and
                  R.M. on May 16, 2017. K.K. was not a resident of Gloucester City, and
                  was advised by the Board that the children needed to be transferred to
                  petitioner’s district of residence.

               3. Petition appealed the Board’s decision, and the Honorable Lisa James-
                  Beavers granted respondent’s cross-motion for Summary Decision in
                  OAL Dkt. no. EDU 02505-18, holding that A.W. and R.M. were not
                  entitled to attend school in the Gloucester City School District because
                  they had become domiciled with petitioner K.K., who was not domiciled
                  in Gloucester City. The Commissioner of Education upheld Judge
                  James-Beavers’ decision.

                    LEGAL ANALYSIS AND CONCLUSION OF LAW


        The issue is whether either party is entitled to a summary decision in the within
 matter, or whether a full hearing should be held.


        Summary decision may be granted when the papers and discovery that have been
 filed show that there is no genuine issue as to any material fact challenged and the moving
 party is entitled to prevail as a matter of law. N.J.A.C. 1:1-12.5(b). No evidentiary hearing
 need be held if there are no disputed issues of material fact. Frank v. Ivy Club, 120 N.J.
 73, 98, cert. denied, 498 U.S. 1073 (1991). “When the evidence is so one-sided that one
 party must prevail as a matter of law, the [tribunal] should not hesitate to grant summary
 [decision].’ Della Vella v. Bureau of Homeowner Protection, OAL Dkt. No. CAF 17020-
 13, 2014 WL 1383908 (N.J.Adm. 2014)(quoting Brill v. Guardian Life Ins. Co. of Am., 142
 N.J. 520, 529 (1995)).


                                               4
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 59 of 63 PageID: 118
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


        Further, the non-moving party has the burden “to make an affirmative
 demonstration . . . that the facts are not as the movant alleges.” Spiotta v. William H.
 Wilson, Inc., 72 N.J. Super. 572, 581 (App.Div. 1962). This requirement, however, does
 not relieve the moving party from having to initially establish in its moving papers that
 there was no genuine issue of fact and that they were entitled to prevail as a matter of
 law. It is the “movant’s burden to exclude any reasonable doubt as to the existence of any
 genuine issue of fact.” Conti v. Board of Education, 286 N.J.Super. 106 (App. Div. 1995)
 (quoting Judson v. Peoples Bank and Trust Co. of Westfield, 17 N.J. 67, 74 (1954)).


        Both parties have filed motions for a summary disposition in this matter, and
 therefore both parties are in agreement that there are no genuine issues of fact which
 would require a full due process hearing. As there are no genuine issues of fact, this
 matter is ripe for a summary decision. Additionally, there is still an open underlying due
 process matter involving the same issues and the same two students that remains before
 Judge Beavers.


        Petitioner has asserted that petitioner’s residency is irrelevant, and that the two
 minor children are entitled to remain in the Gloucester City School District as a result of
 “stay-put.” Petitioner further asserts that Judge Beavers’ residency ruling does not
 remove respondent’s obligation to provide the children with a FAPE, and that respondent
 must still fulfill petitioner’s document requests. Respondent has asserted that A.W. and
 R.M. have not been entitled to attend school in the Gloucester City School District since
 the date that petitioner became the legal guardian of the children.


        Petitioner, however, has failed to make a case that “stay-put” is applicable in the
 within matter. Petitioner has provided no information as to where A.W. and R.M. currently
 go to school, or information regarding the current IEP, if there is one, or in which school
 the most recent IEP stated that A.W. and R.M. must be schooled. Petitioner failed to
 provide any evidence that the Board has attempted to move A.W. and/or R.M. to another
 school during the pendency of her underlying due process petition before Judge Beavers.
 Accordingly, even if “stay-put” is applicable, petitioner has not made an assertion as to
 where she believes these minor students should be schooled, nor what terms and
 conditions are applicable to that education pursuant to any IEP. Additionally, these are

                                              5
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 60 of 63 PageID: 119
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


 issues that are still available for adjudication in the underlying due process matter which
 remains open at OAL before Judge Beavers.


        Further, the relief sought by petitioner is for the Board to produce certain records
 requested by petitioner. This does not fall under one of the enumerated topics for
 requesting a due process hearing, as set out in 20 U.S.C. §1415(b)(1) and N.J.A.C.
 6A:14.2.7(a). Those statutes allow a due process hearing “when there is a disagreement
 regarding identification, evaluation, reevaluation, classification, educational placement,
 the provision of a free and appropriate public education, or disciplinary action.” N.J.A.C.
 6A:14.2.7(a). As set forth in 34 C.F.R. 300.507, due process petitions may be filed on
 matters “relating to the identification, evaluation or educational placement of a child with
 a disability, or the provision of FAPE to the child.”


        Respondent correctly argues that petitioner did not file this matter under one of
 these categories, but rather has asserted a cause of action claiming a violation of the
 Family Education Rights and Privacy Act (FERPA). Despite petitioner attempting to
 characterize her petition as a violation of the Individuals with Disabilities Education Act
 (IDEA), her seeking of special service charges for failure to produce certain documents
 does not fall under the topics for requesting a due process hearing. See D.O. and M.O.
 v. Jackson Township Board of Education, EDS 14390-15 (March 21, 2016), in which the
 Honorable Judge John Kennedy ruled that “[n]either N.J.A.C. 6A:14-2.7(a) nor 34 C.F.R.
 300.507 provide that a demand for providing copies of student’s records may be the
 subject of a due process hearing.”


        The proper course of action for a challenge of an alleged denial of a document
 request made pursuant to FERPA would be filing a complaint with the Family Policy
 Compliance Office (FPCO) at the United States Department of Education. Petitioner has
 acknowledged that this is the proper course of action, and apparently sought relief from
 the FPCO. It is clear that petitioner is unhappy with the long delays she is experiencing
 from FPCO, and thus has chosen to recharacterize the within due process petition as a
 challenge under IDEA for denial of FAPE. Similarly, it appears that petitioner is unhappy
 with the response of Judge Beavers and the speed at which discovery was being



                                               6
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 61 of 63 PageID: 120
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


 delivered by respondent, and therefore has chosen to file duplicative petitions with OAL,
 despite these issues being addressed in petitioner’s underlying due process petition.


        The determinative factor in the within matter is that on August 28, 2018, it was
 determined in the related residency appeal, K.K.M. o/b/o R.M. and A.W. v. Gloucester
 City Board of Education, Dkt. No. EDU 2505-18, that petitioner was not domiciled in the
 Gloucester City School District, and had not been since May 16, 2017, when petitioner
 obtained Kinship Legal Guardianship over A.W. and R.M. As the claims in the within
 matter post-dated May 16, 2017, petitioner’s claims cannot be sustained. Because
 petitioner was no longer domiciled in the Gloucester City School District, and therefore
 A.W. and R.M. were not domiciled in the Gloucester City School District, respondent
 Board was not responsible for providing FAPE to A.W. and R.M. See N.J.A.C. 6A:14-
 1.3, which held that the district board of education for a child is the school district of
 residence. If a child is not domiciled within a district for residency purposes, that school
 district is not responsible for providing FAPE. See Moorestown Twp. Bd. of Educ. v. S.D.,
 811 F. Supp. 2d 1057, 1068-70 (D.N.J. 2011); Lawrence Twp. Bd. of Educ. v. New Jersey,
 417 F.3d 368, 370 (3d Cir. 2005).


        Because these four cases filed by petitioner were duplicative of the underlying due
 process petition still before Judge Beavers, and because A.W. and R.M were not
 domiciled in Gloucester City as of May 16, 2017, and therefore were not owed FAPE by
 respondent, summary disposition of this case in favor of respondent is proper. As stated
 herein, “When the evidence is so one-sided that one party must prevail as a matter of
 law, the [tribunal] should not hesitate to grant summary [decision].’ Della Vella, Ibid.


        Accordingly, I FIND that there are no genuine issues of fact which would require a
 due process hearing, and that this matter is ripe for a summary decision. I FIND that
 petitioner failed to show that “stay-put” was applicable to the within set of circumstances.
 I FIND that petitioner’s claims for relief post-dated May 16, 2017, when petitioner became
 legal guardian of A.W. and R.M., and that as of that date respondent was no longer
 responsible for providing A.W. and R.M. with FAPE.




                                              7
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 62 of 63 PageID: 121
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


        Therefore, I CONCLUDE that respondent must prevail as a matter of law, and that
 respondent’s motion for summary decision must be GRANTED, and that petitioner’s
 cross-motion for summary disposition must be DENIED.


                                          ORDER


        I hereby ORDER that respondent’s motion for summary decision is GRANTED,
 and this matter is hereby DISMISSED. Petitioner’s motion for summary disposition is
 DENIED.


        This decision is final pursuant to 20 U.S.C. § 1415(i)(1)(A) and 34 C.F.R. § 300.514
 (2018) and is appealable by filing a complaint and bringing a civil action either in the Law
 Division of the Superior Court of New Jersey or in a district court of the United States. 20
 U.S.C. § 1415(i)(2); 34 C.F.R. § 300.516 (2018). If the parent or adult student feels that
 this decision is not being fully implemented with respect to program or services, this
 concern should be communicated in writing to the Director, Office of Special Education
 Programs.




 June 25, 2019
 DATE                                             JEFFREY N. RABIN, ALJ

 Date Received at Agency


 Date Mailed to Parties:



 JNR/dw




                                              8
Case 1:19-cv-15808-RBK-KMW Document 4 Filed 07/26/19 Page 63 of 63 PageID: 122
 OAL DKT. NO. EDS 8360-18, EDS 8361-18, EDS 9245-18, EDS 9247-18


                                     APPENDIX


                                      EXHIBITS


 For petitioner:
       1. Responsive brief and cross-motion, dated September 24, 2018


 For respondent:
       1. Motion and brief, dated September 5, 2019
       2. Reply brief, dated October 2, 2018




                                          9
